DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s 11/30/2021 response is acknowledged.
Claims 52 are pending.

Claims 1-51, 53, 55, 58-59, 64, 66, 68-69, and 73-74 are canceled.

Claims  are under examination.


Objections Withdrawn
Objection to the specification for reciting “rituzimab” in paragraphs 0084 and 0089 has been withdrawn in view of Applicant’s amendments.
Objection to claims 73 and 74 have been withdrawn in view of Applicant’s cancelation of claims 73 and 74.

Rejections Withdrawn
	Rejection of claim(s) 52, 57, and 60-63 under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (US 20130131322, published 5/23/2013) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 55-56,58-59, 64,66-69 under 35 U.S.C. 103 as being unpatentable over
Kaneda (US 20130131322, published 5/23/2013) as applied to claims 52,57, and 60-62 above, and further in view of Feltquate (WO2015/176033, published 11/19/2015) is withdrawn in view of Applicant’s amendments.

	Rejection of claims 65, and 70-72 under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 52, 54, 56-57, and 63, 65, and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-8, and 11-21 of copending Application No. 16/693,046 (US 20200079843 A1) is withdrawn in view of Applicant’s submission of a Terminal Disclaimer.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Kaneda (US 20130131322, published 5/23/2013).
	Independent claim 63 has not been amended, thus the rejection of independent claim 63 is maintained.
Applicants Arguments against Kaneda
	Applicant argues that claim 52 recites "administering to the subject a therapeutically effective amount of an anti- TGF-alpha antibody or a biologically active fragment thereof and a checkpoint 
	The Examiner states that Kaneda discloses antibodies which bind TGF-alpha, and that said antibodies are useful for the treatment of cancer. However, on page 9 of the Official Action, the Examiner acknowledges that Kaneda does not disclose or suggest the use of checkpoint inhibitors. Accordingly, Kaneda cannot anticipate the subject matter of claims 52-53, 57, 60-63. Applicant respectfully requests reconsideration and withdrawal of the rejection.

Response to Arguments
	Examiner points out that claim 63 is an independent claim which does not depend on claim 52. Thus the amendments to claim 52 do not obviate the rejection of claim 63.
	Kaneda teaches a method for treating a cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alohato a mammal
including a human (paragraph 246).
	Although Kaneda does not explicitly teach that its anti-TGF-alpha antibodies would induce T-cell activation when administered to a subject, itis noted that T-cell activation would be a natural consequence of such administration. It is noted that case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963)). In the instant case, the ability of an anti-TGF-alpha antibody to induce T-cell activation is a natural property of said antibody.

New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 57, 60-63, 65, and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013) further in view of Feltquate (WO2015/176033, published 11/19/2015).
	In regards to claims 52, Kaneda teaches a method for treating a cancer, comprising the step of administering a therapeutically effective amount of antibodies which bind TGF-alpha to a mamma including a human (paragraph 246). Kaneda discloses antibodies which bind TGF-alpha, and teaches that said antibodies are useful for treatment of cancer (see abstract; paragraph 0001; claim 16). Kaneda further teaches that TGF is a member of the epidermal growth factor (EGF) family and binds the EGF receptor (EGFR) (paragraph 0003-0006), and is expressed in several types of cancer, including 
Kaneda also showed that administration of an anti-TGF alpha antibody to mice bearing lung cancer cells resulted in a decrease in tumor volume (Fig. 7) and tumor cell proliferation (Fig.9) compared to control-treated mice (see Example 4, paragraphs 0273-0276).
In regards to claims 60-62, and 70-72, Kaneda teaches administering by injection, anti-TGF-alpha antibodies 300 ug twice a week by to mice with tumors (paragraph 0274).
In regards to claims 57 and 63, although Kaneda does not explicitly teach that its anti-TGF-alpha antibodies would induce T-cell activation when administered to a subject, it is noted that T-cell activation would be a natural consequence of such administration. It is noted that case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963)). In the instant case, the ability of an anti-TGF-alpha antibody to induce T-cell activation is a natural property of said antibody.
Kaneda does not teach administering an anti-TGF alpha antibody in combination with a checkpoint inhibitor that inhibits programmed cell death protein (PD)-1 and, and growth of the tumor detected fourteen days from administration is inhibited as compared to growth of the tumor after administration of either the TGF-alpha antibody or antigen-binding fragment thereof alone, thereby inhibiting growth of the tumor in the subject.This deficiency is made up for by Feltquate.
Feltquate teaches treatment of lung cancer by administering an anti-PD-1 antibody in combination with another anti-cancer agent, wherein said anti-cancer agent can be an EGFR inhibitor (see abstract; claims 1 and 20). Feltquate teaches that PD-1 is a key immune checkpoint receptor which mediates immunosuppression, and inhibition of PD-1 binding to its ligand, PD-L1, has resulted in potent antitumor activity in preclinical models (p. 2, paragraph 0005). 

Kaneda teaches that lung cancer is a TGF-alpha related disease (paragraph 0007, Fig. 6), and shows that in vivo growth and proliferation of lung cancer cells can be decreased by an anti-TGF-alpha antibody, and therefore a skilled artisan would have had a reasonable expectation that administering an anti-TGF-alpha antibody to a subject with lung cancer would be therapeutically effective for treating said lung cancer.
Furthermore, Feltquate teaches that PD-1 is a critical immune check point receptor, and that lung cancer can be treated by administering an anti-PD-1 antibody, thus teaching treating lung cancer with an immune check point inhibitor. Feltquate further teaches that the anti-PD-1 antibody should be administered in combination with an additional anti-cancer agent, wherein said additional anti-cancer agent can be an EGFR inhibitor. Although Feltquate teaches the use of tyrosine kinase inhibitors such as erlotinib as suitable EGFR inhibitors, Kaneda teaches that TGF-alpha binds EGFR, and its anti-TGF-alpha antibodies would also be expected to function as inhibitors of EGFR-mediating signaling via TGF-alpha neutralization and/or blocking of TGF-alpha binding to EGFR. 
Thus, in view of the Kaneda disclosure, one of ordinary skill would have reasonably expected that employing the anti-TGF-alpha antibody of Kaneda as the anti-cancer agent of the methods of Feltquate would be therapeutically effective for treatment of lung cancer.
It is also noted that even if Feltquate did not specifically teach administration of anti-PD-1 antibodies in combination with an additional cancer agent that can be an EGFR inhibitor, and/or that
Kaneda did not teach that an anti-TGF-alpha antibody would be useful for inhibiting/blocking TGF-alpha signaling through EGFR, it would still have been obvious to one of ordinary skill to combine an anti-TGF-In re Kerkhoven, cited above)
	Further, Kaneda teaches that tumor size is reduced by day 14 of the administration of anti-TGF-alpha antibodies (Example 5; Figure 7a).
	As Kaneda and the Feltquate teach treatment of lung cancer with anti-TGF-alpha antibodies and anti-PD-1 antibodies, respectively, and because both agents were individually taught to be effective for treatment of the same disorder (lung cancer), it would have been obvious to one of ordinary skill in the arts that the combination treatment would be more effective than the single agent treatment, and would thus result in a growth of the tumor detected fourteen days from administration which is inhibited as compared to growth of the tumor after administration of the TGF-alpha antibody or antigen-binding fragment thereof alone, thereby inhibiting growth of the tumor in the subject.
	In regards to claim 65, Kaneda teaches that NSCLC cells express TGF-alpha (paragraph 0007), and therefore treating NSCLC would necessarily encompass treating a TGF-alpha-producing tumor. Kaneda teaches that the anti-TGF-alpha antibodies disclosed in Kaneda can be used for diagnosis of a cancer or detection of a cancer (paragraph 0250). Kaneda further teaches that TGF is a member of the epidermal growth factor (EGF) family and binds the EGF receptor (EGFR) (paragraph 0003-0006), and is expressed in several types of cancer, including Applicants’ elected species of lung cancer (paragraph 0007; Example 3; Fig.6). Furthermore, TGF alpha and EGFR expression is positively correlated in non-small cell lung cancer (NSCLC) (paragraph 0007).
It would have been obvious to one of ordinary skill in the art to modify the method of treating lung cancer comprising administering to the subject a therapeutically effective amount of an anti-TGF-
Although Kaneda does not explicitly teach detecting a TGF-alpha-producing lung cancer from a biological sample, it is noted that a biological sample from a subject is necessary in order to detect whether or not the subject has a tumor using the anti-TGF-alpha antibodies disclosed in Kaneda.
Applicants Arguments against Kaneda and Feltquate
	Applicant submits that one of skill in the art would not consider a method of administering an anti-TGF-alpha antibody in combination with a checkpoint inhibitor that inhibits PD-1 to a subject having lung cancer obvious in view of the teachings of Kaneda in combination with Feltquate. As demonstrated throughout Applicant's specification, the combination therapies as claimed significantly improved the therapeutic efficacy observed with anti-TGF-alpha antibodies or checkpoint inhibitors of PD-1 alone. Therefore, Applicant's invention relies on the unexpected improvement and synergistic effect of a treatment using BOTH an anti-TGF-alpha antibody or antigen-binding fragment thereof AND a checkpoint inhibitor that inhibits PD-1.
Response to Arguments
	Applicant’s arguments have been considered, but are not persuasive.
	Taking note of Figures 11, 13 and 14 of the instant specification, the data describe a synergistic effect of a treatment using BOTH an anti-TGF-alpha antibody or antigen-binding fragment thereof AND a checkpoint inhibitor that inhibits PD-1. It was discovered that: (1) the combination of an anti-TGF-alpha antibody with a checkpoint inhibitor that inhibits PD-1 was more effective at reducing tumor growth However, the data is not commensurate with the scope of the claims. 
	All of the data does not indicate the specific anti-TGF-alpha antibody. The instant claims are directed to all and any anti-TGF-alpha antibody, while the data does not disclose the anti-TGF-alpha antibody used. 
	As evidenced by Wim (J Immunol October 1, 2004, 173 (7) 4699-4707), “in a moderate model, mAb 2F8 induced complete tumor regression in mice bearing established tumors, at a total dose as low as 5 mg/kg” (Page 4706, left column, 2nd to last paragraph) and “the mouse mAb M225 was less effective in both models at a low dose” (Page 4706, left column, last paragraph)  and “Because the EGF-R-blocking activities in vitro were not stronger than those of M225, the higher efficacy of mAb 2F8 in inhibiting tumor growth in vivo must be linked to other molecular properties.” (Page 4706, right column, 1st paragraph)  2F8 and M225 are anti-TGF-alpha antibodies (Page 2700, “Antibodies”).
	Thus, different anti-TGF-alpha antibodies would show different molecular properties, and different levels of tumor growth inhibition, and the Applicant would not be entitled to the scope as instantly claimed, which are directed to all and any anti-TGF-alpha antibody, based on the evidence provided.
	As stated in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”

Claim 52, 54, 56-57, 60-63, 65, 67, and 70-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (US 20130131322, published 5/23/2013) and Feltquate (WO2015/176033, published 11/19/2015) as applied to claims 52, 57, 60-63, 65, and 70-72 above, and further in view of Cho (US 2016/0159905 Al, published 6/9/2016).
The teachings of Kaneda and Feltquate are discussed supra.
In regards to claim 54, Kaneda and Feltquate does not teach administering an immune modulator in combination with an anti-TGF-alpha antibody for the treatment of lung cancer.
In regarding claim 56 and 67, Kaneda and Feltquate does not teach further administering a checkpoint inhibitor that inhibits PD-L1. 
This deficiency is made up for by Cho.
Cho teaches methods of treating various types of cancer by administering an anti-PD1 antibody (see abstract; claims 1-17) and also teaches treatment of lung cancer (claims 41-42). Cho teaches the method further comprises administering an effective amount of a second therapeutic agent, wherein the second therapeutic agent is selected from the group consisting of an anti CTLA4 antibody, an anti-4-1 BB antibody, a second PD-1 antagonist, an anti-PD-L1 antibody, an anti-TIM3 antibody, an anti-LAG3 antibody, an anti-TIGIT antibody, an anti OX40 antibody, an anti-GITR antibody, a tyrosine kinase inhibitor, and an ALK inhibitor.
Therefore, it would have been obvious to one of ordinary skill in the art, as of the earliest filing date of the instant invention, to practice a method of treating a TGF-alpha related disorder, including Applicants’ elected species of lung cancer, by administering a therapeutically effective amount of an anti-TGF-alpha antibody in combination with a checkpoint inhibitor, as taught by Kaneda and Feltquate, 
Furthermore, Cho teaches that various cancers, including lung cancer, can be treated by methods which comprise administering an anti-PD1 antibody with a second therapeutic agent, wherein the second therapeutic agent is an anti-PD-L1 antibody. Because anti-TGF-alpha antibodies, and the combination of anti PD1 antibodies and anti-PD-L1 antibodies are disclosed as useful for treatment of lung cancer, it would have been obvious to one of ordinary skill to combine them into a single treatment for lung cancer. In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."
In regards to the limitations which recite that the immune modulator is administered prior to, simultaneously with, or following treatment with the anti-TGF-alpha antibody, it is noted that these limitations cover every possible timing of administration, and thus do not limit the timing of administration, and thus do not limit the timing of administration.

Conclusions
5.	No claims are allowed.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG MIN YOON/Examiner, Art Unit 1643         

/HONG SANG/Primary Examiner, Art Unit 1643